UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-2356


WILLIAM VERRINDER,

                        Plaintiff – Appellant,

          v.

WAL-MART CORPORATION,

                        Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:13-cv-00395-TDS-LPA)


Submitted:   January 23, 2014              Decided:   January 27, 2014


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Verrinder, Appellant Pro Se. Julie Kerr Adams, LITTLER
MENDELSON PC, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           William Verrinder appeals the district court’s orders

denying relief on his complaint for wrongful termination and

denying reconsideration.       We have reviewed the record and find

no reversible error.        Accordingly, we affirm for the reasons

stated by the district court.          Verrinder v. Wal-Mart Corp., No.

1:13-cv-00395-TDS-LPA      (M.D.N.C.       Aug.   2   &   Nov.    4,    2013).      We

dispense   with     oral   argument    because         the      facts    and     legal

contentions   are   adequately   presented        in      the   materials      before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                       2